Citation Nr: 0200852	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  97-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for prostate cancer 
including as due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from May 1943 to November 
1945, and from March 1946 to March 1964.  

The appeal arises from the January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, denying service connection for 
prostate cancer due to ionizing radiation. 

In the course of appeal the veteran testified before a 
hearing officer at the RO in December 1996.  The veteran 
thereafter in a February 1997 VA Form 9 requested a hearing 
before a member of the Board at the RO (a Travel Board 
hearing).  By a June 1997 letter the RO informed the veteran 
of a lack of space on the current docket for Travel Board 
hearing and offered him alternatives, including an additional 
hearing before a hearing officer at the RO.  In a July 
response the veteran accepted such a hearing, and accordingly 
an additional hearing was conducted before a hearing officer 
at the RO in September 1997.  Because the veteran did not 
withdraw his request for a Travel Board hearing, a Travel 
Board hearing was scheduled for the veteran on July 22, 1999, 
and a letter informing him of that pending hearing was sent 
to the veteran in June 1999.  The veteran failed to report 
for that July 22, 1999 Travel Board hearing.  Transcripts of 
both the December 1996 hearing and the September 1997 hearing 
are contained within the claims folder.  

The Board remanded the case in February 2000 for certain 
evidentiary and procedural development.  The case has since 
been returned to the Board.  


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) (West Supp. 
2001).  There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These will be applied to this claim while 
the case is undergoing development.

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that a claim for service 
connection based on exposure to ionizing radiation pursuant 
to 38 C.F.R. § 3.311 (2001) is a unique type of service 
connection claim, and that pursuant to that regulation, the 
VA must furnish the special assistance to the appellant 
provided for in the regulation.  Hilkert v. West, 11 Vet. 
App. 284, 289-91 (1998).  As the Board determined in its 
prior remand of January 2000, the veteran is such an 
appellant as provided for in the regulation, and accordingly 
the special assistance is to be afforded him.  This 
assistance includes obtaining a dosage estimate from the 
Defense Threat Reduction Agency (hereinafter Agency), 
obtaining an opinion as to any correlation between the 
veteran's in-service exposure to ionizing radiation and his 
claimed radiogenic disorder, and adjudicating the veteran's 
claim based on all available evidence, pursuant to 38 C.F.R. 
§ 3.311.  

In a July 1999 statement, the veteran informed VA that he 
went to the England Air Force Base hospital in the 1970's for 
health care, and that his health problems began at that time.  
The veteran reported that he attempted unsuccessfully to 
obtain records of treatment from that facility, and that the 
facility had since closed.  It does not appear that the RO 
has attempted to locate the current location of records of 
treatment at England Air Force Base hospital.  The VCAA 
requires that an attempt to obtain such records be made.  

A review of the claims folder also reveals that there are 
records of VA outpatient treatment for the veteran only to 
approximately October 1992.  The VCAA requires that 
subsequent records of VA treatment be obtained.   

The veteran has over the course of his claim and appeal made 
several statements regarding his participation in atomic 
testing while stationed at Camp Desert Rock.  While these 
statements have not been entirely consistent, they present a 
picture of participation that was greater, with undoubtedly 
greater radiation exposure, than that conjectured in the 
Agency's October 2001 Radiation Dose Assessment.  VA is 
required to resolve any reasonable doubt regarding the 
inconsistencies in a manner favorable to the veteran.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  The Board notes in 
that regard that 38 C.F.R. § 3.311(a)(4)(i) provides, "If 
the military records do not establish the presence at or 
absence from a site at which exposure to radiation is claimed 
to have occurred, the veteran's presence at the site will be 
presumed."  The Agency concedes in its dosage estimate that 
medical records do not tell which of the several atomic 
detonations the veteran participated in while he was 
stationed at Camp Desert Rock, but in its report nonetheless 
has made guesses, based on the veteran's military 
occupational specialty, as to the number of such detonations 
in which he participated.  These estimates regarding the 
number of times the veteran participated in above-ground 
atomic tests directly contravenes the express mandate of the 
statute to 'presume' the veteran's presence at the site of 
each such detonation if military records do not establish the 
veteran's "presence at or absence from the site."  

As the Radiation Dose Assessment informs, the veteran was a 
Sergeant with the Headquarters and Headquarters Company, 26th 
Transportation Truck Battalion, and he was one of seven 
enlisted men assigned to temporary duty at Camp Desert Rock 
with the 34th Engineering Combat Group on March 19, 1943, 
with those seven returning to Camp Roberts on March 25, 1953.  
Then the entire Headquarters and Headquarters Company 
transferred from Camp Roberts to Camp Desert Rock on April 2, 
and the Headquarters and Headquarters Company transferred 
back to Camp Roberts on June 8, 1953, after Operation UPSHOT-
KNOTHOLE was completed. 

Regarding his participation in these detonations, at a 
November 1990 Nuclear Test and Ionizing Radiation History and 
Physical Examination, the veteran claimed that he was present 
at five or six of the detonations, and that 10 to 30 seconds 
after the explosion they would "advance to pretty close to 
ground zero," where they remained for "15 to 20 minutes 
after having advanced" or for perhaps a "little less" time 
than that, during which interval they had a discussion before 
moving back to their original positions.  

At the December 1996 RO hearing, the veteran testified that 
he participated in eight or nine of the detonations at 
Operation UPSHOT-KNOTHOLE.  He testified that on eight 
occasions he was with the troops in the trench at the time of 
the detonations, that following the explosion he walked with 
troops toward ground zero, and that when the Geiger counter 
held by one of the soldiers reached "30 points" they would 
stop walking toward ground zero.  He testified that following 
the detonation and the passing of the shock wave, they would 
then begin their walk from four miles back to within one to 3/4 
mile of ground zero, and when the person with the Geiger 
counter determined it was too hot they would turn around and 
walk back.  He added that within the first several minutes of 
the detonation the mushroom cloud settled back down, so that 
by the time they reached the point where they turned around, 
the sky had already cleared and the dust had already settled.  
He testified that with regard to going with the troops to the 
trenches the only instructions they received were to go and 
follow the instructions given in the trenches.  He testified 
that he participated in operations where the bomb was in a 
tower, where the bomb was dropped from a plane, and one 
instance where the bomb was fired from an artillery gun.  On 
the latter occasion, he claimed that he witnessed this 
explosion at an above ground location approximately eight 
miles from ground zero.  He testified that following these 
detonations they were not instructed to decontaminate 
themselves in any way, with no instructions to do any type of 
cleaning beyond their routine showers.  He testified that 
they also had to retrieve vehicles from the drop zone in the 
days following the detonations, including jeeps, 3/4 ton trucks 
and 2-1/2 ton trucks, with these vehicles sometimes picked up 
from locations very close to ground zero.  He explained that 
some of the vehicles had been parked and some had been 
dropped from aircraft into measurement areas, which were 
areas where animals were also left to judge the effects of 
the detonations.  He added that these places were very close 
to ground zero and the animals were burned up in the 
detonations.  He testified that when they removed the 
vehicles they didn't wear any special protective gear and 
didn't have Geiger counters or film badges with them to 
measure radiation exposure.  

In a July 1999 submission, the veteran reported that while 
stationed at Desert Rock he participated in five atomic 
tests.  In a May 2000 submission in response to RO questions 
issued in February 2000 pursuant to the January 2000 Board 
Remand, the veteran reported being assigned to the 26th 
Transportation Battalion at Camp Desert Rock for the period 
from March through June, 1953, for Operation UPSHOT-KNOTHOLE.  
The veteran reported that he assisted with the transportation 
of troops to the test area and went through the test with 
each group.  He stated that he was with the troops in the 
trenches, and if the operation called for walking toward 
ground zero from the trenches, he did so.  He added that much 
dust accumulated on the transport vehicles which they would 
wash off.  He added that on at least one occasion he also 
went back to the test area the next day to retrieve a broken-
down vehicle. 

Attached to the Agency's Radiation Dose Assessment was a Fact 
Sheet dated January 11, 1982 that described the atomic tests 
conducted during Operation UPSHOT-KNOTHOLE.  This report was 
the only attached record submitted by the Agency to 
substantiate its dose estimate.  Unfortunately, a close 
reading of this report reveals that it does not specifically 
report the duties/locations of either the veteran or his unit 
during the atomic detonations.  This report did indeed 
indicate that the veteran's unit was assigned to this 
operation.  However, the veteran's dates of assignment 
precluded his involvement in shots Annie on March 17 and Ruth 
on March 31.  In addition, the Agency has affirmatively ruled 
out the veteran's participation in shot Simon on April 25 as 
his name was not on a list of participants.  These are the 
only shots during UPSHOT-KNOTHOLE which affirmatively rule 
out the veteran's participation.  Thus, without affirmative 
evidence to the contrary, VA must assume that the veteran 
participated in shots Nancy on March 24, Dixie on April 6, 
Ray on April 11, Badger on April 18, Encore on May 8, Harry 
on May 19, Grable on May 25, and Climax on June 4.  It 
appears from the attached Fact Sheet that maneuver troops 
were involved in each shot and that military equipment, 
presumably to include vehicles, and livestock were placed 
near the detonations.

While the veteran is assumed to have participated in shot 
Grable on May 25, he specifically acknowledged that he was 
not assigned to any maneuver troops during this exercise and 
watched the explosion from an approximate distance of eight 
miles.  (Shot Grable was the test of an atomic artillery 
round fired from a 280 mm cannon).  The available evidence 
supports the presumption that for the rest of the shots the 
veteran participated in troop maneuvers involved near ground 
zero.

Based on the available military reports and the veteran's 
allegations, VA must presume, for at least the present, that 
the following circumstances occurred during the veteran's 
participation during Operation UPSHOT-KNOTHOLE.  The veteran 
assisted in the transportation of maneuver troops to the test 
sites for shots Nancy on March 24, Dixie on April 6, Ray on 
April 11, Badger on April 18, Encore on May 8, Harry on May 
19, and Climax on June 4.  (A total of seven shots).  He was 
present in the trenches during the actual atomic explosions 
and then accompanied whatever maneuver element that received 
the most radiologic exposure during the subsequent maneuvers.  
Unless the movement of these troops is affirmatively 
established in the available records, it must be assumed that 
the veteran was approximately four miles from ground zero at 
the time of the explosion and directly thereafter walked 
within a distance of 3/4 mile from ground zero, staying at this 
location for 20 minutes, thereafter returning to the trench.  
If equipment or vehicles were identified as being placed near 
ground zero, he must be presumed to have assisted in the 
retrieval of this equipment.  Finally, the veteran must also 
be presumed to have transported personnel to a location 
approximately eight miles from shot Grable and watched this 
detonation in an above ground location.  The only 
decontamination procedure followed by the veteran after each 
shot was to take a shower.

The Board notes that these assumptions do not comport with 
the assumptions/estimate given in the Radiation Dose 
Assessment provided by the Agency, which conjectured that the 
veteran only walked with troops to an advance position of 
heightened exposure at detonation HARRY, and assumed, without 
explanation, that the troops only stayed at their advanced 
position approximately 450 yards from ground zero for five 
minutes.  Absent military records establishing that the 
veteran only advanced with the troops from the trenches at 
detonation HARRY, pursuant to 38 C.F.R. § 3.311(a)(4)(i) it 
must be assumed that the veteran advanced with troops to that 
closest site of radiation exposure each time the veteran has 
so alleged, which, based on the veteran's December 1996 
testimony, would mean seven detonations.  Also pursuant to 
38 C.F.R. § 3.311(a)(4)(i), the veteran's presence at the 
advance position closest to ground zero for approximately 20 
minutes, as alleged by the veteran, must be presumed for 
purposes of dosage exposure estimates, absent military 
records to the contrary.

Pursuant to the VCAA, to afford the veteran an adjudication 
of his claim based on the best available evidence, a new 
dosage estimate must be obtained based on the best 
information regarding the veteran's participation in 
Operation UPSHOT-KNOTHOLE.  A new dosage estimate should be 
obtained from the Agency, based on available service records, 
and, where it cannot be determined if he participated in a 
particular detonation, the presumption that he did 
participate fully to the extent of troops participating in 
the detonation, to include advancing to closest sites to 
ground zero, with maximal radiation exposure, and to include 
remaining at those closest sites for approximately 20 
minutes, in keeping with the veteran's accounts, provided 
there are no service records detailing a different period of 
time which the troops remained at that closest position for a 
particular detonation, pursuant to 38 C.F.R. 
§ 3.311(a)(4)(i).  

Further, all procedures required to develop claims for 
service connection based on exposure to ionizing radiation 
pursuant to 38 C.F.R. § 3.311 were not carried out by the RO 
following Board Remand in January 2000, and the Board's 
instructions in that Remand were also not carried out.  
Accordingly, such development must be completed.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  For the atmospheric 
testing in which the veteran participated, dose data is to be 
obtained from the Agency.  38 C.F.R. § 3.311(a)(2)(i).  As 
noted above, in cases where military records do not inform 
whether the veteran was present at a site where radiation 
exposure is claimed to have occurred, the veteran's presence 
there is to be presumed, and the dose estimate derived from 
the Department of Defense dose data must be based on that 
presumption.  38 C.F.R. §  3.311 (a)(2)(i), (4)(i).  The 
veteran cannot be required to provide evidence substantiating 
his account of exposure to the extent the available military 
information is consistent with the veteran's account of 
events.  38 C.F.R. §  3.311(a)(4)(ii).  Hence, in making its 
radiation dosage estimate, the Agency is not at liberty to 
make guesses, estimates, or assumptions as to the extent of 
the veteran's participation in particular detonations, if 
these guesses or estimates or assumptions are contrary to the 
veteran's allegations and the veteran's allegations are not 
contradicted by specific knowledge of those detonations 
within Defense Department records.

Once a dose estimate is obtained from the Agency, the claim 
must be referred to the Under Secretary for benefits, for an 
opinion regarding the likelihood that the veteran's prostate 
cancer was due to the veteran's exposure to ionizing 
radiation in service.  38 C.F.R. §  3.311(b)(ii), (c)(1).  
The claim must thereafter undergo any other appropriate 
development, including referred to outside consultants if 
necessary, pursuant to 38 C.F.R. § 3.311(d), and 
readjudication by the RO considering all appropriate factors 
as enumerated in 38 C.F.R. § 3.311(e).  

The Board notes that the claims folder contains an August 8, 
1995 report (as distinguished from the August 30, 1995 letter 
from the same physician) of private medical examination and 
opinion by R. M. Chaudhry, M.D., to the effect that the 
veteran was exposed to ionizing radiation in service, that 
the veteran developed prostate cancer many years later, and 
that ionizing radiation is among factors known to potentially 
cause prostate cancer.  This opinion must be considered by 
the RO in making its determination of the veteran's claim.  

Finally, provisions of section 7(b) of the VCAA have been 
interpreted by VA's General Counsel to require initial RO 
consideration of any Board denial of a claim as not well-
grounded under the provisions of 38 U.S.C.A. § 5107 (West 
1991) issued from July 14, 1999 until the effective date of 
the VCAA.  See VAOPGCPREC 03-2001 (January 22, 2001).  In a 
prior decision of January 2000, the Board denied the 
veteran's claims for entitlement to service connection for a 
heart disorder and bilateral hearing loss, to include as due 
to exposure to ionizing radiation, as not well-grounded.  
Therefore, these two issues must be readjudicated by the RO 
on remand.




The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) is 
completed.  The RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001), and the new 
regulations are satisfied.  The RO 
should also refer to any pertinent 
guidance that has been or is 
subsequently provided.

In particular, the RO should obtain 
appropriate authorizations from the 
veteran and endeavor to obtain any VA or 
private records which the veteran 
indicates are pertinent to the present 
appeal and which have not been 
associated with the claims folder.  
Inquiries should be made through 
appropriate channels as to the possible 
whereabouts of the following records:

a.  Treatment records from the 
England Air Force Base hospital 
during the 1970's.

b.  Records of VA treatment or 
hospitalization from October 1992 
to the present time.  

All indicated leads should be reasonably 
pursued to obtain such records.  
Development of these medical records 
must be documented in the claims file 
and continue until the records are 
obtained or the RO determines for the 
record that it is reasonable certain 
such records do not exist or further 
efforts to obtain these records is 
futile.  See 38 U.S.C.A. § 5103A(b)(3).  

The veteran should be asked to provide 
any available written medical opinions 
relating his claimed conditions to his 
periods of service.  Any records or 
responses received should be associated 
with the claims folder.  

2.  Thereafter, the RO should again seek 
from the Defense Threat Reduction 
Agency, formerly the Defense Special 
Weapons Agency, formerly the Defense 
Nuclear Agency, of the Department of 
Defense, a Radiation Dose Assessment for 
the veteran.  The Defense Threat 
Reduction Agency should be provided a 
copy of this Remand.  The Defense Threat 
Reduction Agency should be specifically 
instructed that pursuant to 38 C.F.R. 
§ 3.311(a)(4)(i), unless the Defense 
Department or other pertinent records 
indicate otherwise, it must presume the 
following facts:

The veteran assisted in the 
transportation of maneuver troops 
to the test sites for shots Nancy 
on March 24, Dixie on April 6, Ray 
on April 11, Badger on April 18, 
Encore on May 8, Harry on May 19, 
and Climax on June 4.  (A total of 
seven shots).  He was present in 
the trenches during the actual 
atomic explosions and then 
accompanied whatever maneuver 
element that received the most 
radiologic exposure during the 
subsequent maneuvers.  Unless the 
movement of these troops is 
affirmatively established in the 
available records, it must be 
assumed that the veteran was 
approximately four miles from 
ground zero at the time of the 
explosion and directly thereafter 
walked within a distance of 3/4 mile 
from ground zero, staying at this 
location for 20 minutes, thereafter 
returning to the trench.  If 
equipment or vehicles were 
identified as being placed near 
ground zero, he must be presumed to 
have assisted in the retrieval of 
this equipment.  Finally, the 
veteran must also be presumed to 
have transported personnel to a 
location approximately eight miles 
from shot Grable and watched this 
detonation in an above ground 
location.  The only decontamination 
procedure followed by the veteran 
after each shot was to take a 
shower.

The Defense Threat Reduction Agency must 
not make its own guesses, estimates, or 
assumptions as to the veteran's presence 
or absence at any sites of radiation 
exposure, but rather it must accept the 
veteran's presence at all sites of 
radiation exposure for which he has 
alleged he was present, and to the 
extent the veteran has so alleged, 
including his presence with troops in 
bunkers at the time of detonations and 
his advancing with troops to the most 
advanced positions closest to ground 
zero and his staying with those troops 
at those most advanced positions for the 
length of time he alleges, except where 
contradicted with particularity by 
military or other pertinent records.  

The radiation dosage estimate within the 
Radiation Dose Assessment must also 
include dosages based on alpha and beta 
radiation including based on internally 
absorbed alpha and beta particles and 
the effects of internal emitters such as 
radioactive strontium, cesium, and 
plutonium particles.  In making that 
determination the veteran's accounts of 
hauling away jeeps and trucks from sites 
close to ground zero and handling those 
vehicles, and the veteran's accounts of 
failures to exercise radiation 
precautions including his accounts of 
not using any particular decontamination 
procedures following his participation 
in the detonations, must also all be 
accepted as correct, except where 
contradicted with particularity by 
military or other pertinent records, and 
must be considered and evaluated in the 
Radiation Dose Assessment with respect 
to additional alpha and beta radiation 
exposure.  Copies of any such military 
records contradicting the veteran's 
allegations which are relied upon for 
dosage estimates should be attached to 
the Radiation Dose Assessment.  

3.  The RO should thereafter complete 
further development of the claim 
pursuant to 38 C.F.R. § 3.311, including 
referral to the Under Secretary for 
Benefits, as detailed in the text of 
this Remand, above.  

The Under Secretary for Benefits, in 
making the assessment of the likelihood 
of a causal association between the 
veteran's exposure to ionizing radiation 
and his development of prostate cancer 
years later, must consider the effects 
of alpha and beta radiation as well as 
gamma radiation, and must consider the 
effects of internally absorbed radiation 
emitters.  

If the Under Secretary for Benefits does 
not appropriately consider these 
additional factors in her opinion, the 
RO should also refer the case to outside 
consultants, pursuant to 38 C.F.R. § 
3.311(d), for an appropriate etiological 
opinion considering all these potential 
sources of ionizing radiation.  

4.  Thereafter, the RO should ensure 
that all of the aforementioned 
development action has been conducted 
and completed in full to comply with the 
requirements set forth in Hilkert v. 
West, 11 Vet. App. 284 (1998) and 38 
C.F.R. § 3.311 (2001).  If any 
development is incomplete, the RO should 
take appropriate corrective action.  The 
case should be referred to outside 
consultants if necessary, pursuant to 
38 C.F.R. § 3.311(d).  

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
prostate cancer, to include as due to 
exposure to ionizing radiation, 
considering all appropriate factors as 
enumerated in 38 C.F.R. § 3.311(e), and 
giving due consideration to the August 8, 
1995 medical examination opinion of 
Dr. Chaudhry, as noted in the text of 
this Remand.  If the determination 
remains to any extent adverse to the 
veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

6.  The RO should also readjudicate the 
issues of entitlement to service 
connection for a heart disorder and 
bilateral hearing loss, to include as due 
to exposure to ionizing radiation.  These 
issues should only be referred to the 
Board for appellate review if the veteran 
and his representative file timely notice 
of disagreement and substantive appeal.

The case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is 
to procure clarifying data, to ensure due process of law, and 
to comply with governing precedent and applicable law 
including recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MELVIN L. WRIGHT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




